


Exhibit 10.20
ADVISOR RESTRICTED STOCK UNIT AWARD
granted under the
LPL Financial Holdings Inc.
2010 OMNIBUS EQUITY INCENTIVE PLAN


This agreement (the “Agreement”) evidences the grant of an award by LPL
Financial Holdings Inc., a Delaware corporation (the “Company”), to [•] (the
“Participant”) pursuant to the Company’s 2010 Omnibus Equity Incentive Plan (as
amended from time to time, the “Plan”). For purposes of this Agreement, the
“Grant Date” shall mean [•], 20[•].
1.
Restricted Stock Unit Award.

The Participant is hereby awarded, pursuant to the Plan and subject to its
terms, a Restricted Stock Unit award (the “Award”) giving the Participant the
conditional right to receive, without payment but subject to the conditions and
limitations set forth in this Agreement and in the Plan, [•] shares of Stock of
the Company (the “Shares”).
2.Vesting.
(a)
Time-Based Vesting. The Award shall become vested as to 100% of the Shares on
the third anniversary of the Grant Date (such third anniversary, the “Vesting
Date”); provided that the Participant remains in continuous Service through the
Vesting Date.

(b)
Termination of Service. Automatically and immediately upon the cessation of the
Participant’s Service, the Award (i) if not then vested, shall terminate, except
that upon a termination of Service due to the Participant’s death, the award
shall become vested as to 100% of the Shares, and (ii) whether vested or
unvested, shall terminate if the Participant’s Service is terminated for Cause.

3.Delivery of Shares.
Subject to Sections 2(b), 5 and 6 of this Agreement, the Company shall effect
delivery of vested Shares to the Participant (or, in the event of the
Participant’s death, to the person to whom the Award has passed by will or the
laws of descent and distribution) within thirty (30) days of the earliest to
occur of:
(a)
the Vesting Date; or

(b)
the Participant’s termination of Service due to death.

No Shares will be issued pursuant to this Award unless and until all legal
requirements applicable to the issuance or transfer of such Shares have been
complied with to the satisfaction of the Administrator.
4.Dividends; Other Rights.
The Award shall not be interpreted to bestow upon the Participant any equity
interest or ownership in the Company or any Affiliate prior to the date on which
the Company delivers Shares to the Participant. The Participant is not entitled
to vote any Shares by reason of the granting of this Award or to receive or be
credited with any dividends declared and payable on any Share prior to the
payment date with respect to such Share. The Participant shall have the rights
of a shareholder only as to those Shares, if any, that are actually delivered
under this Award.
5.Certain Tax Matters.
The Participant expressly acknowledges that because this Award consists of an
unfunded and unsecured promise by the Company to deliver Shares in the future,
subject to the terms hereof, it is not possible to make a so-called “83(b)
election” with respect to the Award. In no event shall the Company have any
liability relating to the failure or alleged failure of any payment or benefit
under this Agreement to comply with, or be exempt from, the requirements of
Section 409A.




--------------------------------------------------------------------------------




Notwithstanding anything to the contrary in this Award, if at the time of the
Participant’s termination of Service, the Participant is a “specified employee,”
as defined below, any and all amounts payable under this Award on account of
such separation from service that constitute deferred compensation and would
(but for this provision) be payable within six (6) months following the date of
termination, shall instead be paid on the next business day following the
expiration of such six (6) month period or, if earlier, upon the Participant’s
death; except (A) to the extent of amounts that do not constitute a deferral of
compensation within the meaning of Treasury Regulation Section 1.409A-1(b) or
(B) other amounts or benefits that are not subject to the requirements of
Section 409A.
For purposes of this Award, all references to “termination of employment” and
correlative phrases shall be construed to require a “separation from service”
(as defined in Section 1.409A-1(h) of the Treasury Regulations after giving
effect to the presumptions contained therein), and the term “specified employee”
means an individual determined by the Company to be a specified employee under
Treasury Regulation Section 1.409A-1(i).
6.Covered Transaction.
In the event of a Covered Transaction at such time as the Award remains
outstanding and unvested, the Administrator may require that any amounts
delivered, exchanged, or otherwise paid in respect of the Award be placed in
escrow or otherwise made subject to such restrictions as the Administrator deems
appropriate to carry out the intent of the Plan.    
7.Nontransferability.
Neither this Award nor any rights with respect thereto may be sold, assigned,
transferred (other than by will or the applicable laws of descent and
distribution), pledged or otherwise encumbered, except as the Administrator may
otherwise determine.
8.Effect on Service.
Neither the grant of the Award, nor the issuance of Shares, if any, hereunder
shall give the Participant any right to be retained in the employ or service of,
or continue to be licensed by, the Company or any of its Affiliates and shall
not affect in any way the right of the Company or any of its Affiliates to
terminate the Participant’s Service at any time.
9.Governing Law.
This Agreement shall be governed and construed by and determined in accordance
with the laws of the State of Delaware, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware.
10.Repurchase by Company.
If the Participant’s Service is terminated by reason of Cause, the Company may
repurchase from the Participant the Shares received by the Participant under
this Award and then held by the Participant without consideration. If the
Participant no longer holds the Shares, the Board may require that the
Participant remit or deliver to the Company (a) the amount of any gain realized
upon the sale of any Shares under this Award, (b) any consideration received
upon the exchange of any Shares under this Award (or to the extent that such
consideration was not received in the form of cash, the cash equivalent thereof
valued at the time of the exchange) and (c) to the extent that the Shares were
transferred by gift or without consideration, the value of the Shares determined
at the time of gift or transfer.
11.Provisions of the Plan.
This Agreement is subject in its entirety to the provisions of the Plan, which
are incorporated herein by reference. A copy of the Plan as in effect on the
date of the grant of the Award has been furnished to the Participant. By
accepting all or any part of the Award, the Participant agrees to be bound by
the terms of the Plan and this Agreement. In the event of any conflict between
the terms of this Agreement and the Plan, the terms of this Agreement shall
control.     




--------------------------------------------------------------------------------




12.Definitions.
The initially capitalized terms Participant and Grant Date shall have the
meanings set forth on the first page of this Agreement; initially capitalized
terms not otherwise defined herein shall have the meaning provided in the Plan,
and, as used herein, the following terms shall have the meanings set forth
below:
“Service”: The Participant’s relationship with the Company or any of its
Affiliates as a service provider will be deemed to continue, unless the
Administrator expressly provides otherwise, so long as the Participant is
providing services in a capacity described in Section 5 of the Plan to the
Company or any of its Affiliates. For purposes of this Agreement and Plan,
Service shall have the same meaning in respect to such service providers as
“Employment” has to Employees, as set forth in the Exhibit A to the Plan, and,
in interpreting the provisions of the Plan as they may apply to this Award, any
reference to “Employment” (including, but not limited to, any such reference in
the definition of “Cause”) shall be construed as a reference to “Service”.
13.General.
For purposes of this Agreement and any determinations to be made by the
Administrator, the determinations of the Administrator shall be binding upon the
Participant and any transferee.
14.Representations and Warranties of Participant.
By acknowledging and executing this Agreement, the Participant represents that:
(a)
the Participant is licensed with LPL Financial LLC (“LPL Financial”), the
broker-dealer subsidiary of the Company;

(b)
the sales and marketing of LPL Financial products and services represents the
Participant’s primary business activity; and

(c)
the compensation paid by LPL Financial represents the primary source of the
Participant’s earned income.

[Signature page follows.]




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Company has caused this Agreement to be executed under
its corporate seal by its duly authorized officer. This Agreement shall take
effect as a sealed instrument.


                            
LPL FINANCIAL HOLDINGS INC.




By:___________________________
Name:     
Title:    


Dated:


Acknowledged and Agreed:




By_______________________
[Participant’s Name]












